Title: From John Adams to Hezekiah Niles, June 1817
From: Adams, John
To: Niles, Hezekiah



Sir
Quincy June 1817.

I have received my Pamphlet and your Register, with your Letter of the 20th.
“Inclosed are four Papers—No. 1. A Letter from President Washington, Aug. 27, 1790. No. 2. Another Letter, on the Same Subject, on the Same day. Aug. 27, 1790. No. 3. First rough draught of an Answer, in my hand Writing. 4. A Copy of my Answer to the President, which was Sent to him dated August 29, 1790, and which, if it was not consumed in the Vandalion Combustion of Washington is probably now in being among the Archives of the President.
I have motives of private honour and public duty, for wishing to preserve these Papers in print. Your Repository is the best: and if you will insert them you may. But whether you print them, or not I pray you to return them to me, as I find it is necessary, for me to preserve Vouchers.”
It is hard at my Age and unasisted as I am, to be called upon for Papers accumulated for forty years: when a Man must examine a hundred Trifles to find one Sentence worth preserving.
You have very civilly invited me to Send you papers for publication. This has embarrassed me. The Task would require a young Man more time than I have to live. conclude not, from this that my papers are of any great Value. (In my Opinion, if they were all printed they would do no good.)
For Example, I have Papers, voluminous Papers, in Spanish French and English, relative to a particular Event. I mean, Mirandas, delirious Expedition to the Carraccas. Papers in which the Honour and Interest of England Spain France and especially, of the United States, is concerned. And if it is not impudence to name myself, after Such interests, I must say in which my own public and private Character are deeply interested
I know you can cannot publish them: but if you wish to See them, I will Send them to you, on condition that you promise to return to me, all the Originals, as you have done very honourably hitherto. For I must as well as I can, preserve Vouchers.

John Adams